El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
La presente causa es un proceso por infracción de la Ley Electoral. El procesado fué juez de elecciones en el precinto número 13-.B del distrito electoral de Arecibo. Se presentó contra él una acusación el día 5 de mayo de 1905, alegando que cuando el elector Juan Padró Sánchez se presentó con su papeleta doblada para depositarla en la urna de escrutinio, el citado Tomás Agrait Delgado ilegal y fraudulentamente declaró que la papeleta había sido mostrada-á alguno y la arrebató de la mano de dicho elector,haciéndola pedazos,y el juez presidente inmediata-mente mandó al policía que llevase al elector fuera del Colegio Electoral, impidiendo ilegalmente de esta mane-ra que depositara su voto. De acuerdo con esta acusación el procesado fué juzgado ante la corte, sin jurado, y fué pronunciado culpable, y en 29 de junio de 1905 fué conde-nado á un año y seis meses de presidio, con trabajos for-zados, y al pago de las costas del proceso, } después de haber prestado una fianza de dos mil dollars, interpu-so recurso de apelación para ante esta corte.
El licenciado Cayetano Coll y Cuchí compareció en re-presentación del acusado, y pronunció un argumento en esta corte, presentando tres puntos en los que funda su pretensión que se revoque la sentencia.
1. El primer punto es que debía habérsele concedido un nuevo juicio al acusado con motivo de pruebas descubier-tas después del juicio. Esta cuestión se resolvió satisfac toriamente por el Hon. José R. E. Savage, el Juez .de Distrito, en un dictamen emitido por él, denegando la moción para un nuevo juicio. Las nueve declaraciones ju-radas que acompañan la moción para, el nuevo juicio *459tienden á establecer dos proposiciones. Una de éstas es que los colegios electorales en los precintos 13 — A y 13— B estaban situados en el mismo edificio y las personas que se encontraban en uno podían ver lo que pasaba en el otro. La segunda es que el testigo de cargo Juan Padró Sánchez, después del juicio, manifestó á varias personas que había sido persuadido á procesar el acusado por razo-nes políticas. Esta manifestación no se hizo bajo juramen-to, sino casualmente en una conversación entre amigos.
No hay en los autos ni pliegos de excepciones, ni exposi-ción de hechos y no hay manera alguna de determinar cuáles eran las pruebas presentadas en el juicio. El juez Savage dice en su dictamen que las declaraciones jura-das, en cuanto se refieren á la situación de los colegios electorales, son completamente acumulativas, y que la si-tuación de dichos colegios electorales fué debidamente descrita por los testigos que declararon en el juicio y que nada de lo expuesto en las declaraciones juradas podía variar el testimonio presentado en la corte. En cuanto á las declaraciones juradas que acompañan á la moción contradicen lo declarado por el testigo de cargo, sólo de-muestran manifestaciones hechas por él, no bajo jura-mento, que contradicen aquellas declaraciones que hizo él durante el juicio y bajo juramento, y por lo tanto, no fueron consideradas por el juez de la corte sentenciadora suficientes- para autorizar un nuevo juicio.
Bajo las circunstancias de esta causa v en defecto de una copia de las pruebas introducidas en el juicio, las que fueron consideradas por la corte, nosotros no vemos que la discreción de la corte, al denegar el nuevo juicio no ha-ya sido propiamente ejercitada. De todo lo que aparece de los autos la moción para nuevo juicio fué debidamen-te denegada.
2. El segundo punto alegado por el abogado defensor es que al procesado no le fué leída la acusación, y que *460no le exigieron que declarase en contestación á la acusa-ción si era ó no culpable, antes de celebrarse el juicio. Las-causas citadas por el abogado defensor, ó sea las de El Pueblo contra Gaines 52 California, 479; El Pueblo contra Corbett, 28 Cal. 328; y Crain contra United States, 162 U. S. 625; todas sostienen la proposición, cuando se demuestre que el acusado no se le haya leído la acusación, pero en este beclio debe aparecer afirmativamente de los autos de, la causa. En los autos de la presente causa no aparece ese hecho. El certificado del Secretario de la Cor-te de Distrito dice que en el referido caso entre otros do-cumentos se encuentran los siguientes:....y nombra los documentos que fueron elevados á esta corte. De este cer-tificados hemos de presumir que todos los documentos usados en el juicio no fueron incluidos en los autos pre-sentados en esta corte*. En otras palabras, el certificado no demuestra que los presentes autos son completos. No contiene los cuatro elementos necesarios para constituir los autos de un proceso mencionados en la sección 356 del Código de Enjuiciamiento Criminal. Es el deber del ape-lante, cuando acude á esta corte quejándose de una sen-tencia dictada contra él, presentar en este Tribunal todos los autos de la causa, ó á lo menos tanto de los mismos como sea necesario para la presentación de su causa. Estos autos, de acuerdo con la sección 356 deben ser pre-parados por el secretario, y trasmitidos al secretario de esta corte. Si el secretario no cumple con este deber, el fis- ■ cal ó el abogado del apelante puede presentar una moción á la- corte para que se- expida una providencia mandan-do que el secretario de la Corte de Distrito expida para ■ esta corte una copia certificada de todos los autos que se interesan ó cualquiera parte dé los mismos, ó pu'ede pre-' sentarlos debidamente certificados, sin tal providencia. Esto no se hizo en este caso, y por lo tanto, los presentes .autos no están comprendidos dentro del alcance de los ea-*461sos citados. Cuando no aparece que los autos son comple-tos esta corte debe presumir que el Tribunal sentenciador cumplió con todos los requisitos de la ley.
3. — El tercer punto alegado por el- abogado defensor del acusado, es que la sentencia es vaga é indefinida, por-que sólo dice que el acusado fué declarado culpable de un delito contra la ley electoral. No es necesario que se con-signe en la sentencia todos los hechos que contribuyen para constituir el delito. Queda prescrito por la sección 319 del Código de Enjuiciamiento Criminal, que si no se alega, ó no halla el Tribunal causa suficiente para que no sea dictado la sentencia debe ésta pronunciarse sin de-mora. Esta sección corresponde á la 1202 del Código Penal de California. En California se ha resuelto, al interpre tar dicha sección, que una sentencia no es nula porque no exprese el delito del cual la persona fué declarada culpable siempre que' aparezca de la misma que fué acusado de algún delito, y que fué juzgado y declarado culpable, y que la corte tenía jurisdicción para pronunciar la senten-cia dictada por cualquier otro delito del cual pudiera ha-ber sido convicto bajo la acusación. Gibson ex parte, 31 Cal. 620.
La sentencia en el presente caso, tomada en conside-ración con la acusación, que también forma parte de los autos, no permite dudar en cuanto al delito del cual fué convicto el acusado, y es lícito hacer referencia de una á la otra con el fin de aclarar lo que se considera oscuro. Así es, que debemos resolver que esta objeción es también ineficaz. En efecto, es necesario solamente hacer refe-rencia á una ley aprobada por la Legislatura de Puerto Rico en 30 de mayo de 1904, que se refiere á la revocación de sentencias por esta corte en casos criminales, cuya ley dispone: •
“Siempre que resultare de los autos, en alguna causa' criminal apelada á la Corte Suprema, que cualquier requisito legal, baya *462sido desatendido por el Tribunal sentenciador, no se anulara la sen-tencia, á menos que el error que de los autos resultare, tendiere á perjudicar los derechos de ¡cualquiera de las partes, y se hubiere interpuesto la debida excepción en el Tribunal sentenciador.”
Los errores primero y tercero de que se queja cierta-mente no pueden considerarse como habiendo perjudica-do los derechos del acusado, por las razones anteriormen-te consignadas y la existencia del segundo error no cons-ta suficientemente de los autos presentados en este Tribunal.
Tomando estas cuestiones en debida consideración de-bemos resolver, en defecto de error fundamental que apa-rezca en los autos, que la sentencia de la Corte de Distri-to debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras y Wolf.